DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caram et al. (US Pub. No. 2012/0125194).
	Regarding Claims 2-3:  Caram et al. teaches a method comprising contacting a sorbent bed with a gas stream containing CO2 to adsorb the CO2, then contacting the sorbent bed with a steam stream to remove (desorb) CO2 and conveying the gas ([0005]-[0006]).  Caram et al. teaches that the adsorbent is activated carbon impregnated with alkali metal oxides (Claim 5 of Caram et al.).  Caram et al. teaches that that the process occurs at atmospheric pressure and a particular temperature and does not utilize thermal swing regeneration (substantially constant pressure and temperature) (abstract, [0030]-[0032], and [0036]).
	Regarding Claims 4-5 and 8:  Caram et al. teaches the process may occur at 150 °C ([0036]).
	Regarding Claim 6:  Caram et al. teaches conveying the desorbed CO2 to a recompression system to produce compressed CO2 (capturing the third amount of CO2) ([0006]).
	Regarding Claim 7:  Caram et al. teaches that more than 90% of the carbon contained in the initial gas stream is recovered ([0006]).
	Regarding Claims 9-10:  As Caram et al. teaches that the exhaust gas is raised to the operating temperature of the sorbent bed and the steam is heated ([0032] and [0043]).  As Caram et al. teaches that the temperature of the process is 150 °C, such a temperature reads on the claimed temperature of approximately 140 °C.
	Regarding Claim 11: As the process of Caram et al. is a cycle, it is noted that the next introduction of exhaust gas into the bed serves as the claimed purge gas that can remove at least a portion of the steam. 
	Regarding Claim 12:  Caram et al. teaches the contacting the bed with a sweep gas to remove exhaust gas ([0006]).

Claim(s) 18-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caram et al. (US Pub. No. 2012/0125194).
Regarding Claims 18 and 19:  Caram et al. teaches a method comprising contacting a sorbent bed with a gas stream containing CO2 to adsorb the CO2, then contacting the sorbent bed with a steam stream to remove (desorb) CO2 and conveying the gas ([0005]-[0006]).  Caram et al. teaches that the adsorbent is activated carbon impregnated with alkali metal oxides (Claim 5 of Caram et al.).  Caram et al. teaches that that the process occurs at atmospheric pressure and a particular temperature and does not utilize thermal swing regeneration (substantially constant pressure and temperature) (abstract, [0030]-[0032], and [0036]).
	Regarding Claim 20: As the process of Caram et al. is a cycle, it is noted that the next introduction of exhaust gas into the bed serves as the claimed purge gas that can remove at least a portion of the steam. 
Regarding Claim 21:  Caram et al. teaches the contacting the bed with a sweep gas to remove exhaust gas ([0006]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-3 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 17-18, and 23 of U.S. Patent No. 9,539,540. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a substantially similar process of separation of CO2 from a feed stream without either temperature or pressure swing.  The claims differ in that the patented claims further limit the structure of the apparatus of the method.  However, the patented claims still anticipate the instant claims.

Claims 2-3 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,504,955. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a substantially similar process of separation of CO2 from a feed stream without either temperature or pressure swing.  The claims differ in that the patented claims further describes the desporption of CO2 through partial pressure purge desporption.  However, the patented claims still anticipate the instant claims.

Claims 2-3 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,446,343. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a substantially similar process of separation of CO2 from a feed stream without either temperature or pressure swing.  The claims differ in that the patented claims further limit the structure of the apparatus of the method.  However, the patented claims still anticipate the instant claims.

Allowable Subject Matter
Claims 13-17 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302. The examiner can normally be reached 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER F GODENSCHWAGER/            Primary Examiner, Art Unit 1767                                                                                                                                                                                            	October 21, 2022